Citation Nr: 0836533	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable rating for traumatic 
arthritis, right ankle, prior to January 15, 2007.  

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis, right ankle, from January 15, 2007 
through May 15, 2007.

3.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis, right ankle, effective May 16, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in October 2006 for further development.  

The February 2003 rating decision denied a compensable rating 
for the veteran's traumatic arthritis.  The RO issued a 
September 2007 rating decision in which granted a 10 percent 
rating effective January 15, 2007; and increased this rating 
to 20 percent effective May 16, 2007.  The veteran's rating 
prior to January 15, 2007 remained noncompensable.  For the 
foregoing reasons, the Board must consider three distinct 
periods of time (enumerated above). 


FINDINGS OF FACT

1.  Prior to January 15, 2007, the veteran's service-
connected traumatic arthritis, right ankle was not manifested 
by x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups; or moderate limitation of 
motion.   

2.  From January 15, 2007 through May 15, 2007, the veteran's 
service-connected traumatic arthritis, right ankle was not 
manifested by x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations; or marked limitation 
of motion. 

3.  Effective May 16, 2007 the veteran's service-connected 
traumatic arthritis, right ankle has been rated at the 
maximum allowable schedular rating.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2007, the criteria for entitlement 
to a compensable disability evaluation for the veteran's 
service-connected traumatic arthritis, right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5003, 5010, 5271 (2008).

2.  From January 15, 2007 through May 15, 2007, the criteria 
for entitlement to a disability evaluation in excess of 10 
percent for the veteran's service-connected traumatic 
arthritis, right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003, 5010, 5271 (2008).

3.  Effective May 16, 2007, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected traumatic arthritis, right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5010, 5271 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2002.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disability and the effect of that worsening on employment 
and daily life.  

Moreover, the veteran in this case has been represented in 
the appeal by Disabled American Veterans, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since March 2002.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the issue to 
the RO to furnish notice as to elements of the claim to which 
the veteran has already effectively been made aware.  Such 
action would not benefit the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
provided the veteran with November 2006 and November 2007 
correspondences that fully complied with Dingess.   

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in May 2007, obtained medical opinions 
as to the etiology and severity of disability, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected traumatic arthritis of the 
right ankle warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service-connected traumatic arthritis of the 
right ankle has been rated by the RO under the provisions of 
Diagnostic Code 5010.  Pursuant to Diagnostic Code 5010, 
arthritis due to trauma is to be rated as analogous to 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under this Code, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997). Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations. NOTE 
(1):  The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  NOTE (2): The 20 percent and 10 
percent ratings based on X-ray findings will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive. 38 C.F.R. § 4.71a.

As noted above, the 10 and 20 percent evaluations based on X-
ray evidence noted above may not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Code 5003.  
With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
governing ankle limitation of motion, a 10 percent rating is 
warranted for moderate limitation of motion.  A 20 percent 
rating is warranted for marked limitation of motion.    

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Prior to January 15, 2007
The veteran became service connected for traumatic arthritis 
of the right ankle by way of a December 1983 rating decision.  
The rating decision assigned a noncompensable rating.  

The veteran filed this claim for an increased rating in March 
2002.  He stated that he suffers from severe pain and 
soreness in his right leg and ankle area accompanied by 
swelling and stiffness of the joints.  He reported that his 
doctor prescribed oral medication (3000 mg Nabumetome); and 
that he had been referred to a specialist for further 
examination.  He was allegedly scheduled to undergo an 
examination one week later; and he stated that he would 
forward the results to the VA.  The Board notes that no 
examination report was forwarded to the VA.

As noted in the October 2006 Remand, the RO scheduled the 
veteran for a VA examination to take place in January 2003 
examination; but the veteran failed to report.  Another 
examination was scheduled for February 2004.  The claims file 
reflects that he failed to report for this examination as 
well.  The veteran indicated that he reported for that 
examination, but soon left the doctor's office before the 
examination took place because of what he felt was a 
demeaning attitude by the examiner and staff.  However, the 
veteran also failed to report for a VA examination scheduled 
for May 2004.  

Ultimately, the earliest post service medical records in the 
claims file are dated January 15, 2007.  Since there are no 
medical records showing an increase in the veteran's 
disability prior to January 15, 007; there is no evidence to 
substantiate a claim for an increased rating prior to that 
date.  The Board declines to assign a compensable rating 
prior to this date without some objective evidence to support 
the veteran's allegations.  The veteran's failure to 
cooperate with scheduled examinations has resulted in a lack 
of any supporting evidence for this period.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for traumatic arthritis of the 
right ankle prior to January 15, 2007, must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

January 15, 2007 through May 15, 2007
The veteran submitted a private treatment report from Dr. 
T.L.V., dated January 15, 2007.  The veteran had reported 
either a fracture or a sprain of his right ankle that 
occurred in service.  He reported that ten years after the 
initial injury, Air Force surgeons felt that they should 
break the ankle in order to reset it.  The veteran refused to 
undergo the procedure.  Dr. T.L.V. examined x-rays of the 
right ankle and reported that the veteran has evidence of 
posttraumatic arthritis (though there was good joint space 
noted throughout the ankle).  Dr. T.L.V. also noted that 
there was evidence of osteoarthritis in the veteran's right 
knee.  A review of the veteran's systems revealed right ankle 
pain.  A neurological evaluation revealed no deficits.  The 
veteran ambulated with a cane, with a broad stance and valgus 
strain on both knees.  He was diagnosed with posttraumatic 
arthritis of the right ankle.  

The RO rated the veteran at 10 percent based on this 
examination report, as a result of the objective evidence of 
pain.  In order to warrant a rating in excess of 10 percent, 
the veteran's disability must be manifested by marked 
limitation of motion; or x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  The private 
examination report does not suggest any objective evidence of 
marked limitation of motion, nor does it refer to any 
additional functional loss.  Moreover, service connection has 
not been established for any other joints.  The private 
report does not show that the criteria for a rating in excess 
of 10 percent were met.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for traumatic 
arthritis of the right ankle from January 15, 2007 to May 15, 
2007 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Effective May 16, 2007
The veteran underwent a VA examination on May 16, 2007.  The 
examiner reviewed the veteran's claims file in conjunction 
with the examination.  The veteran complained of pain, 
weakness, stiffness, and recurrent swelling in the right 
ankle.  He came to the examination in a wheelchair and stated 
that he was unable to ambulate.  He did not bring his cane or 
crutch with him.  He reported that he sustained injuries to 
the contralateral leg recently; and that he had surgery on 
his left ankle due to a fracture of the leg and foot. As a 
result, he was limited in his ability to ambulate.  His 
treatment consists of decreased physical activity for relief 
of pain; and physical therapy in his pool.  He reported that 
the disability is constant, though it flares-up three to five 
times per year.  During a flare-up, the veteran reported that 
he needs to elevate the leg to reduce swelling.  Symptoms can 
last up to five days.  He stated that he uses a walker and a 
cane at home; but uses a wheelchair when he leaves the house.  
He denied having had any surgeries to the right ankle, or any 
re-injuring of it since service.  He denied episodes of 
dislocation or subluxation.  There were no constitutional 
symptoms of inflammatory arthritis.  He stated that he 
retired from full time employment in February 2003 because 
his ankle disability affected his ability to ambulate, stand 
for prolonged periods of time, stoop, and squat.  He is 
presently unable to climb ladders and stairs.  Recently, due 
to his left ankle condition, his activities are limited, and 
he leads a semi-sedentary lifestyle.  Prior to the left ankle 
injury, the veteran was unable to partake in any contact 
physical sports.  He could not run, jump, or ambulate over 
uneven terrain. 

Upon examination, the veteran was able to achieve 
dorsiflexion of the right ankle from 0 to 5 degrees; and 
plantar flexion from 0 to 45 degrees.  Throughout the ark of 
movement, the veteran complained of pain and discomfort.  
Active eversion of the right ankle was from 0 to 20 degrees; 
active inversion was from 0 to 30 degrees.  The veteran 
stated that he could not ambulate due to pain and instability 
of his left lower extremity.  Examination of the right ankle 
revealed that it was warm and had good color.  The dorsalis 
pedis was satisfactory and strong.  The posterior tibial was 
weak.  There was bilateral +1 edema of the soft tissues of 
the lower extremity.  Stress testing of the ankle revealed a 
1+ opening with valgus stressing with sharp increase in pain 
and discomfort.  Tenderness was present over the tip of the 
medial malleolus.  There was no unusual shoe wear pattern and 
no calluses of the foot.  There was no ankylosis.  With the 
veteran placing weight on the right foot, there was no 
significant varus or valgus angulation of the os calcis in 
relation to long axis of the tibia and fibula.  X-rays showed 
no acute bone or soft tissue abnormalities.  There was mild 
deformity of the medial malleolus, suggesting remote injury 
with some posttraumatic arthritic changes.  There was mild 
osteopenia and early vascular calcifications.  There was a 
beginning spur in the calcaneus at the insertion of the 
plantar fascia.  The veteran was diagnosed with status post 
healed fracture medial malleolus, right ankle, superimposed 
on degenerative joint disease with residuals.  In addressing 
Deluca criteria, the examiner noted that the veteran was 
unable to repetitively use his ankle.  However, the examiner 
stated that he would anticipate that repetitive use would 
cause approximately 5 degrees of additional loss of 
dorsiflexion.  The function would be additionally limited by 
pain and weakness following repetitive use.  He stated that 
the pain and weakness causes major functional impact.  

The Board notes that none of the applicable rating criteria 
allow for a rating in excess of 20 percent.  The veteran 
argues in his September 2008 brief, that he should be awarded 
a 20 percent rating based on limitation of motion, and an 
additional 10 percent rating under Diagnostic Code 5010 for 
degenerative arthritis established by x-ray findings.  As 
such, the veteran argues that he should receive a rating of 
30 percent.  However, the Board notes that NOTE (1) of 
Diagnostic Code 5003 specifically states that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Therefore, a rating in excess of 20 percent is not warranted.     

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, as in this case 
for the 20 percent rating for the right ankle, the DeLuca 
provisions do not apply.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

Moreover, based on the May 2007 examination report, it 
appears that the veteran was primarily limited by non service 
connected right knee arthritis and a non service connected 
left ankle disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


